Name: Commission Directive 2005/79/EC of 18 November 2005 amending Directive 2002/72/EC relating to plastic materials and articles intended to come into contact with food (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  foodstuff;  marketing;  chemistry
 Date Published: 2005-11-19; 2006-11-21

 19.11.2005 EN Official Journal of the European Union L 302/35 COMMISSION DIRECTIVE 2005/79/EC of 18 November 2005 amending Directive 2002/72/EC relating to plastic materials and articles intended to come into contact with food (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (1), and in particular Article 5(2) thereof, After consulting the European Food Safety Authority, Whereas: (1) Commission Directive 2002/72/EC (2) establishes a list of monomers and other starting substances, which may be used for the manufacture of plastic materials and articles. On the basis of new information related to the risk assessment of such substances, certain monomers provisionally admitted at national level as well as new monomers should be included in the Community list of permitted substances in that Directive. (2) Directive 2002/72/EC also contains an incomplete list of additives which may be used in the manufacture of plastic materials and articles. That list should be amended so as to include other additives evaluated by the European Food Safety Authority (the Authority). (3) For certain substances, the restrictions already established at Community level should be amended on the basis of the new information available. In particular for epoxidised soybean oil (ESBO) the Authority recommended to decrease its specific migration limit (SML) for PVC gaskets containing that substance which are used to seal glass jars containing infant formulae and follow-on formulae or containing processed cereal-based foods and baby foods for infants and young children. In fact the Authority noted that the exposure of infants who regularly eat such foods may exceed the TDI. Therefore the SML for ESBO is decreased for these particular applications from 60 to 30 mg/kg of food or food simulant while it remains unchanged for all other applications. (4) A transitional period should be provided for in respect of PVC gaskets containing epoxidised soybean oil, used to seal glass jars, which are brought into contact with food before the 19 November 2006. (5) Directive 2002/72/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes II, III, V and VI of Directive 2002/72/EC are amended in accordance with Annexes I to IV to this Directive. Article 2 PVC gaskets containing epoxidised soybean oil, with reference number 88640 in section A of Annex III to Directive 2002/72/EC, which are used to seal glass jars containing infant formulae and follow-on formulae as defined by Commission Directive 91/321/EEC (3) or containing processed cereal-based foods and baby foods for infants and young children as defined by Commission Directive 96/5/EC (4), filled before 19 November 2006 and which comply with the restrictions and/or specifications provided for in Section A of Annex III to Directive 2002/72/EC as amended by Directive 2004/19/EC, may continue to be placed on the market provided that the date of filling appears on the materials and articles. The date of filling may be replaced by another indication, provided that that indication permits the identification of the date of filling. Upon request the date of filling shall be made available to the competent authorities and any person enforcing the requirements of this Directive. The first and second subparagraphs shall apply without prejudice to Directive 2000/13/EC of the European Parliament and of the Council (5). Article 3 1. Member States shall adopt and publish, by 19 November 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions in such a way as to: (a) permit the trade in and use of plastic materials and articles intended to come into contact with food and complying with this Directive, from 19 November 2006; (b) prohibit the manufacture and importation into the Community of plastic materials and articles intended to come into contact with food and which do not comply with this Directive, from 19 November 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 18 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 338, 13.11.2004, p. 4. (2) OJ L 220, 15.8.2002, p. 18. Directive as last amended by Directive 2004/19/EC (OJ L 71, 10.3.2004, p. 8). (3) OJ L 175, 4.7.1991, p. 35. Directive as last amended by Directive 2003/14/EC (OJ L 41, 14.2.2003, p. 37). (4) OJ L 49, 28.2.1996, p. 17. Directive as last amended by Directive 2003/13/EC (OJ L 41, 14.2.2003, p. 33). (5) OJ L 109, 6.5.2000, p. 29. Directive as last amended by Directive 2003/89/EC (OJ L 308, 25.11.2003, p. 15). ANNEX I Annex II to Directive 2002/72/EC is amended as follows: 1. point 2 of the general introduction is replaced by the following: 2. The following substances are not included even if they are intentionally used and are authorised: (a) salts (including double salts and acid salts) of aluminium, ammonium, calcium, iron, magnesium, potassium and sodium of authorised acids, phenols or alcohols. However, names containing  ¦ acid(s), salts  appear in the lists, if the corresponding free acid(s) is (are) not mentioned; (b) salts (including double salts and acid salts) of zinc of authorised acids, phenols or alcohols. For these salts a Group SML = 25 mg/kg (expressed as Zn) apply. The same restriction for Zn applies to: (i) substances whose name contains  ¦ acid(s), salts  which appear in the lists, if the corresponding free acid(s) is (are) not mentioned, (ii) substances referred to in note 38 of Annex VI.; 2. section A is amended as follows: (a) the following lines are inserted in the table in numerical order: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 11005 012542-30-2 Acrylic acid, dicyclopentenyl ester QMA = 0,05 mg/6 dm2 11500 000103-11-7 Acrylic acid, 2-ethylhexyl ester SML = 0,05 mg/kg 12786 000919-30-2 3-Aminopropyltriethoxysilane Residual extractable content of 3-aminopropyltriethoxysilane to be less than 3 mg/kg filler. To be used only for the reactive surface treatment of inorganic fillers 13317 132459-54-2 N,N ²-Bis[4-(ethoxycarbonyl)phenyl]-1,4,5,8-naphthalenetetracarboxydiimide SML = 0,05 mg/kg. Purity > 98,1 % (w/w). To be used only as co-monomer (max 4 %) for polyesters (PET, PBT) 14260 000502-44-3 Caprolactone SML = 0,05 mg/kg (expressed as the sum of caprolactone and 6-hydroxyhexanoic acid) 16955 000096-49-1 Ethylene carbonate Residual content = 5 mg/kg of hydrogel at a maximum ratio of 10 g of hydrogel to 1 kg of food. The hydrolysate contains ethyleneglycol having an SML = 30 mg/kg 21370 010595-80-9 Methacrylic acid, 2-sulphoethyl ester QMA = ND (DL = 0,02 mg/6 dm2) 22210 000098-83-9 alpha-Methylstyrene SML = 0,05 mg/kg 22932 001187-93-5 Perfluoromethyl perfluorovinyl ether SML = 0,05 mg/kg. Only to be used for anti-stick coatings 24903 068425-17-2 Syrups, hydrolysed starch, hydrogenated In compliance with the specifications laid down in Annex V 25540 000528-44-9 Trimellitic acid SML(T) = 5 mg/kg (35) 25550 000552-30-7 Trimellitic anhydride SML(T) = 5 mg/kg (35) (expressed as trimellitic acid) (b) in the following lines the content of the columns CAS No or Restrictions and/or specifications is replaced by the following: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 10690 000079-10-7 Acrylic acid SML(T) = 6 mg/kg (36) 10750 002495-35-4 Acrylic acid, benzyl ester SML(T) = 6 mg/kg (36) 10780 000141-32-2 Acrylic acid, n-butyl ester SML(T) = 6 mg/kg (36) 10810 002998-08-5 Acrylic acid, sec-butyl ester SML(T) = 6 mg/kg (36) 10840 001663-39-4 Acrylic acid, tert-butyl ester SML(T) = 6 mg/kg (36) 11470 000140-88-5 Acrylic acid, ethyl ester SML(T) = 6 mg/kg (36) 11590 000106-63-8 Acrylic acid, isobutyl ester SML(T) = 6 mg/kg (36) 11680 000689-12-3 Acrylic acid, isopropyl ester SML(T) = 6 mg/kg (36) 11710 000096-33-3 Acrylic acid, methyl ester SML(T) = 6 mg/kg (36) 11830 000818-61-1 Acrylic acid, monoester with ethyleneglycol SML(T) = 6 mg/kg (36) 11890 002499-59-4 Acrylic acid, n-octyl ester SML(T) = 6 mg/kg (36) 11980 000925-60-0 Acrylic acid, propyl ester SML(T) = 6 mg/kg (36) 13720 000110-63-4 1,4-Butanediol SML(T) = 5 mg/kg (24) 20020 000079-41-4 Methacrylic acid SML(T) = 6 mg/kg (37) 20080 002495-37-6 Methacrylic acid, benzyl ester SML(T) = 6 mg/kg (37) 20110 000097-88-1 Methacrylic acid, butyl ester SML(T) = 6 mg/kg (37) 20140 002998-18-7 Methacrylic acid, sec-butyl ester SML(T) = 6 mg/kg (37) 20170 000585-07-9 Methacrylic acid, tert-butyl ester SML(T) = 6 mg/kg (37) 20890 000097-63-2 Methacrylic acid, ethyl ester SML(T) = 6 mg/kg (37) 21010 000097-86-9 Methacrylic acid, isobutyl ester SML(T) = 6 mg/kg (37) 21100 004655-34-9 Methacrylic acid, isopropyl ester SML(T) = 6 mg/kg (37) 21130 000080-62-6 Methacrylic acid, methyl ester SML(T) = 6 mg/kg (37) 21190 000868-77-9 Methacrylic acid, monoester with ethyleneglycol SML(T) = 6 mg/kg (37) 21280 002177-70-0 Methacrylic acid, phenyl ester SML(T) = 6 mg/kg (37) 21340 002210-28-8 Methacrylic acid, propyl ester SML(T) = 6 mg/kg (37) 21460 000760-93-0 Methacrylic anhydride SML(T) = 6 mg/kg (37) 24190 008050-09-7 Rosin wood See Rosin  (Reference No 24100) (c) the following line is deleted: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 11000 050976-02-8 Acrylic acid, dicyclopentadienyl ester QMA = 0,05 mg/6 dm2 3. in section B the following lines are deleted: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 11500 000103-11-7 Acrylic acid, 2-ethylhexyl ester 14260 000502-44-3 Caprolactone 21370 010595-80-9 Methacrylic acid, 2-sulphoethyl ester 22210 000098-83-9 alpha-Methylstyrene 25540 000528-44-9 Trimellitic acid QM(T) = 5 mg/kg in FP 25550 000552-30-7 Trimellitic anhydride QM(T) = 5 mg/kg in FP (expressed as trimellitic acid) ANNEX II Annex III to Directive 2002/72/EC is amended as follows: 1. point 2 is replaced by the following: 2. The following substances are not included even if they are intentionally used and are authorised: (a) salts (including double salts and acid salts) of aluminium, ammonium, calcium, iron, magnesium, potassium and sodium of authorised acids, phenols or alcohols. However, names containing  ¦ acid(s), salts  appear in the lists, if the corresponding free acid(s) is (are) not mentioned; (b) salts (including double salts and acid salts) of zinc of authorised acids, phenols or alcohols. For these salts a Group SML = 25 mg/kg (expressed as Zn) apply. The same restriction for Zn applies to: (i) substances whose name contains  ¦ acid(s), salts  which appear in the lists, if the corresponding free acid(s) is (are) not mentioned, (ii) substances referred to in note 38 of Annex VI.; 2. section A is amended as follows: (a) the following lines are inserted in numerical order: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 30340 330198-91-9 12-(Acetoxy)stearic acid, 2,3-bis(acetoxy)propyl ester 30401  Acetylated mono- and diglycerides of fatty acids 31542 174254-23-0 Acrylic acid, methyl ester, telomer with 1-dodecanethiol, C16-C18 alkyl esters QM = 0,5 % (w/w) in FP 43480 064365-11-3 Charcoal, activated In compliance with the specifications laid down in Annex V, Part B 62245 012751-22-3 Iron phosphide For PET polymers and copolymers only 64990 025736-61-2 Maleic anhydride-styrene, copolymer, sodium salt In compliance with specifications laid down in Annex V 66905 000872-50-4 N-Methylpyrrolidone 66930 068554-70-1 Methylsilsesquioxane Residual monomer in methylsilsesquioxane: < 1 mg methyltrimethoxysilane/kg of methylsilsesquioxane 67155  Mixture of 4-(2-Benzoxazolyl)-4 ²-(5-methyl-2-benzoxazolyl)stilbene, 4,4 ²-bis(2-benzoxazolyl) stilbene and 4,4 ²-bis(5-methyl-2-benzoxazolyl)stilbene) Not more than 0,05 % w/w (quantity of substance used/quantity of the formulation). In compliance with the specifications laid down in Annex V 76415 019455-79-9 Pimelic acid, calcium salt 76815  Polyester of adipic acid with glycerol or pentaerythritol, esters with even numbered, unbranched C12-C22 fatty acids In compliance with the specifications laid down in Annex V 76845 031831-53-5 Polyester of 1,4-butanediol with caprolactone In compliance with the specifications laid down in Annex V 77370 070142-34-6 Polyethyleneglycol-30 dipolyhydroxystearate 79600 009046-01-9 Polyethyleneglycol tridecyl ether phosphate SML = 5 mg/kg. For materials and articles intended for contact with aqueous foods only. In compliance with the specification laid down in Annex V 80000 009002-88-4 Polyethylene wax 81060 009003-07-0 Polypropylene wax (b) in the following lines the content of the columns Name and Restrictions and/or specifications is replaced by the following: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 30080 004180-12-5 Acetic acid, copper salt SML(T) = 5 mg/kg (7) (expressed as Copper) 35760 001309-64-4 Antimony trioxide SML = 0,04 mg/kg (39) (expressed as Antimony) 40580 000110-63-4 1,4-Butanediol SML(T) = 5 mg/kg (24) 42320 007492-68-4 Carbonic acid, copper salt SML(T) = 5 mg/kg (7) (expressed as Copper) 45195 007787-70-4 Copper bromide SML(T) = 5 mg/kg (7) (expressed as Copper) 45200 001335-23-5 Copper iodide SML(T) = 5 mg/kg (7) (expressed as Copper) 53610 054453-03-1 Ethylenediaminetetraacetic acid, copper salt SML(T) = 5 mg/kg (7) (expressed as Copper) 81515 087189-25-1 Poly(zinc glycerolate) SML(T) = 25 mg/kg (38) (as Zinc) 81760  Powders, flakes and fibers of brass, bronze, copper, stainless steel, tin and alloys of copper, tin and iron SML(T) = 5 mg/kg (7) (expressed as Copper) 88640 008013-07-08 Soybean oil, epoxidised SML = 60 mg/kg. However in the case of PVC gaskets used to seal glass jars containing infant formulae and follow-on formulae as defined by Commission Directive 91/321/EEC or containing processed cereal-based foods and baby foods for infants and young children as defined by Directive 96/5/EC, the SML is lowered to 30 mg/kg 89200 007617-31-4 Stearic acid, copper salt SML(T) = 5 mg/kg (7) (expressed as Copper) 92030 010124-44-4 Sulphuric acid, copper salt SML(T) = 5 mg/kg (7) (expressed as Copper) 96190 020427-58-1 Zinc hydroxide SML(T) = 25 mg/kg (38) (as Zinc) 96240 001314-13-2 Zinc oxide SML(T) = 25 mg/kg (38) (as Zinc) 96320 001314-98-3 Zinc sulphide SML(T) = 25 mg/kg (38) (as Zinc) (c) the following lines are deleted: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 30400  Acetylated glycerides 38320 005242-49-9 4-(2-Benzoxazolyl)-4 ²-(5-methyl-2-benzoxazolyl)stilbene In compliance with the specifications laid down in Annex V 3. section B is amended as follows: (a) the following lines are inserted in numerical order: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 31500 025134-51-4 Acrylic acid, acrylic acid, 2-ethylhexyl ester, copolymer SML(T) = 6 mg/kg (36) (expressed as acrylic acid) and SML = 0,05 mg/kg (expressed as acrylic acid, 2-ethylhexyl ester) 38505 351870-33-2 cis-endo-Bicyclo[2.2.1]heptane-2,3-dicarboxylic acid, disodium salt SML = 5 mg/kg. Not to be used with polyethylene in contact with acidic foods. Purity  ¥ 96 % 38940 110675-26-8 2,4-Bis(dodecylthiomethyl)-6-methylphenol SML(T) = 5 mg/kg (40) 49595 057583-35-4 Dimethyltin bis(ethylhexyl mercaptoacetate) SML(T) = 0,18 mg/kg (16) (expressed as Tin) 63940 008062-15-5 Lignosulphonic acid SML = 0,24 mg/kg and to be used only as dispersant for plastics dispersions 66350 085209-93-4 2,2 ²-Methylenebis(4,6-di-tert-butylphenyl) lithium phosphate SML = 5 mg/kg and SML(T) = 0,6 (8) (expressed as Lithium) 67515 057583-34-3 Monomethyltin tris(ethylhexyl mercaptoacetate) SML(T) = 0,18 mg/kg (16) (expressed as Tin) 69160 014666-94-5 Oleic acid, cobalt salt SML(T) = 0,05 mg/kg (14) (expressed as Cobalt) 76681  Polycyclopentadiene, hydrogenated SML = 5 mg/kg (1) 85950 037296-97-2 Silicic acid, magnesium-sodium-fluoride salt SML = 0,15 mg/kg (expressed as fluoride). Only to be used in layers of multilayers materials not coming into direct contact with food 95265 227099-60-7 1,3,5-Tris(4-benzoylphenyl) benzene SML = 0,05 mg/kg (b) in the following lines the content of the columns Name and Restrictions and/or specifications is replaced by the following: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 40020 110553-27-0 2,4-Bis(octylthiomethyl)-6-methylphenol SML(T) = 5 mg/kg (40) 50160  Di-n-octyltin bis(n-alkyl(C10-C16) mercaptoacetate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50240 010039-33-5 Di-n-octyltin bis(2-ethylhexyl maleate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50320 015571-58-1 Di-n-octyltin bis(2-ethylhexyl mercaptoacetate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50360  Di-n-octyltin bis(ethyl maleate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50400 033568-99-9 Di-n-octyltin bis(isooctyl maleate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50480 026401-97-8 Di-n-octyltin bis(isooctyl mercaptoacetate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50560  Di-n-octyltin 1,4-butanediol bis(mercaptoacetate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50640 003648-18-8 Di-n-octyltin dilaurate SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50720 015571-60-5 Di-n-octyltin dimaleate SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50800  Di-n-octyltin dimaleate, esterified SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50880  Di-n-octyltin dimaleate, polymers (n = 2-4) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 50960 069226-44-4 Di-n-octyltin ethyleneglycol bis(mercaptoacetate) SML(T) = 0,006 mg/kg (17) (expressed as Tin) 51040 015535-79-2 Di-n-octyltin mercaptoacetate SML(T) = 0,006 mg/kg (17) (expressed as Tin) 51120  Di-n-octyltin thiobenzoate 2-ethylhexyl mercaptoacetate SML(T) = 0,006 mg/kg (17) (expressed as Tin) 67180  Mixture of (50 % w/w) phthalic acid n-decyl n-octyl ester, (25 % w/w) phthalic acid di-n-decyl ester, (25 % w/w) phthalic acid di-n-octyl ester SML = 5 mg/kg (1) (c) The following line is deleted: Reference No CAS No Name Restrictions and/or specifications (1) (2) (3) (4) 76680 068132-00-3 Polycyclopentadiene, hydrogenated SML = 5 mg/kg (1) ANNEX III In Part B of Annex V, the following lines are inserted in numerical order: Reference No OTHER SPECIFICATIONS 24903 Syrups, hydrolysed starch, hydrogenated In compliance with the purity criteria for maltitol syrup E 965(ii) (Commission Directive 95/31/EC (OJ L 178, 28.7.1995, p. 1) as last amended by 2004/46/EC (OJ L 114, 21.04.2004, p. 15)) 43480 Charcoal, activated To be used only in PET at maximum 10 mg/kg of polymer. Same purity requirements as for Vegetable Carbon (E 153) set out by Commission Directive 95/45/EC ((OJ L 226, 22.9.1995, p. 1). Directive as last amended by Directive 2004/47/EC (OJ L 113, 20.4.2004, p. 24)) with exception of ash content which can be up to 10 % (w/w). 64990 Maleic anhydride-styrene, copolymer, sodium salt MW fraction < 1 000 is less than 0,05 % (w/w) 67155 Mixture of 4-(2-Benzoxazolyl)-4'-(5-methyl-2-benzoxazolyl)stilbene, 4,4'-bis(2-benzoxazolyl) stilbene and 4,4'-bis(5-methyl-2-benzoxazolyl)stilbene Mixture obtained from the manufacturing process in the typical ratio of (58-62 %):(23-27 %): (13-17 %). 76845 Polyester of 1,4-butanediol with caprolactone MW fraction < 1 000 is less than 0,05 % (w/w) 76815 Polyester of adipic acid with glycerol or pentaerythritol, esters with even numbered, unbranched C12-C22 fatty acids MW fraction < 1 000 is less than 5 % (w/w) 79600 Polyethyleneglycol tridecyl ether phosphate Polyethyleneglycol (EO  ¤ 11) tridecyl ether phosphate (mono-and dialkyl ester) with a maximum 10 % content of polyethyleneglycol (EO  ¤ 11) tridecylether ANNEX IV Annex VI is amended as follows: 1. the notes (8), (14) and (16) are replaced by the following: (8) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 38000, 42400, 64320, 66350, 67896, 73040, 85760, 85840, 85920 and 95725. (14) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 44960, 68078, 69160, 82020 and 89170. (16) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 49595, 49600, 67520, 67515 and 83599.; 2. the following notes are added: (35) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 25540 and 25550. (36) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 10690, 10750, 10780, 10810, 10840, 11470, 11590, 11680, 11710, 11830, 11890, 11980 and 31500. (37) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 20020, 20080, 20110, 20140, 20170, 20890, 21010, 21100, 21130, 21190, 21280, 21340 and 21460. (38) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 81515, 96190, 96240 and 96320 as well as of salts (including double salts and acid salts) of zinc of authorised acids, phenols or alcohols. The same restriction for Zn applies to the names containing  ¦ acid(s), salts  which appear in the lists, if the corresponding free acid(s) is (are) not mentioned. (39) Migration limit might be exceeded at very high temperature. (40) SML(T) in this specific case means that the restriction shall not be exceeded by the sum of the migration levels of the following substances mentioned as Reference Nos 38940 and 40020.